NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN M. DUTTON,                                 No. 17-16202

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00069-JJT

 v.
                                                MEMORANDUM*
MUELLER & DRURY PC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      John M. Dutton appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Fair Debt Collection Practices Act (“FDCPA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6). Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Dutton’s action because Dutton failed

to allege facts sufficient to show a qualifying “debt” and that Dutton is a

“consumer” under the FDCPA. See 15 U.S.C. § 1692a(3), (5) (defining

“consumer” and “debt” under the FDCPA).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. See Cervantes, 656
F.3d at 1041 (setting forth standard of review and explaining that dismissal without

leave to amend is proper when amendment would be futile); see also Walls v.

Wells Fargo Bank, N.A., 276 F.3d 502, 510-11 (9th Cir. 2002) (holding that an

FDCPA claim based on an alleged violation of the Bankruptcy Code is precluded

because the sole remedy “lies in the Bankruptcy Code”).

      We reject as unsupported by the record Dutton’s contention that the district

judge was biased.

      AFFIRMED.




                                          2                                   17-16202